DETAILED ACTION
This office action is in response to amendment filed on 06/29/2022. This action is made Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/29/2022 has been entered. Claims 1 – 5, 7, 16 – 17, 19 - 25 remain pending in the application. Applicant’s amendment to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 04/12/2022. Previous 112b, 112d rejections and 101 rejection have been withdrawn in view of Applicant’s amendment.

	
Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claims 1 and 2 have been considered but are moot in view of new ground of rejection necessitated by Applicant’s amendment. 

Claim Objections
Claims 3, 22 are objected to because of the following informalities:  
Claim 3 should read “wherein the computer is further programmed to determine that the plurality of wheel impacts detected at the respective plurality of timesteps exceed[[s]] the impact severity threshold including by determining that a total wheel impact count (TC) exceeds a total wheel impact count (TC) severity level threshold.” Because the limitation “determine that a plurality of wheel impacts detected at a respective plurality of timesteps exceed the impact severity threshold” is recited in claim 2.
Claim 22 should read “wherein the computer is further programmed to determine that the plurality of wheel impacts detected at the respective plurality of timesteps exceed[[s]]  the impact severity threshold including by determining that a total wheel impact count (TC) exceeds a total wheel impact count (TC) severity level threshold.” Because the limitation “determining that a plurality of wheel impacts detected at a respective plurality of timesteps exceed the impact severity threshold” is recited in claim 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the computer is further programmed to determine that the plurality of wheel impacts exceeds the impact severity threshold including by determining that a total wheel impact count (TC) exceeds a total wheel impact count (TC) severity level threshold.” Claim 3 is dependent of claim 2. It is unclear whether the total wheel impact count (TC) indicates the total of the plurality of wheel impacts detected at a respective plurality of timesteps as recited in claim 2 or it is the total wheel impacts count of plurality of wheel impacts of a same event. 
Claim 22 recites “wherein the computer is further programmed to determine that the plurality of wheel impacts exceeds the impact severity threshold including by determining that a total wheel impact count (TC) exceeds a total wheel impact count (TC) severity level threshold.” Claim 22is dependent of claim 21. It is unclear whether the total wheel impact count (TC) indicates the total of the plurality of wheel impacts detected at a respective plurality of timesteps as recited in claim 21 or it is the total wheel impacts count of plurality of wheel impacts collected from a same event.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 5, 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kia et al. (Publication No. US 20160280130 A1; hereafter Kia) in view of Edren et al. (Publication No. US 20190371093 A1; hereafter Edren) in further view of Kirkpatrick et al. (US 20170174193 A1; hereafter Kirkpatrick).
Regarding to claim 1, Kia teaches A system, comprising: 
	a computer in a vehicle, programmed to: 
		determine that an impact to a wheel of a vehicle exceeds an impact severity threshold; ([Par. 0013 – 0015], “Accelerations sensed by the at least one wheel sensor 12 are transmitted to a processor 16where a determination is made whether the impact force is greater than a force threshold. The processor 16 may be a dedicated processor or may be a shared processor utilized by another subsystem. The vehicle 10 further includes an output device 18 in communication with the processor 16 for alerting the driver to a wheel impact condition. The vehicle may further include tire pressure monitoring sensors 20 disposed within each tire that is used in cooperation with the wheel acceleration sensors 12 for determining the impact. Data obtained from each tire pressure sensor is wirelessly communicated to the processor 16 where the data is cooperatively utilized with the wheel impact sensing data for determining a severity of the impact to the vehicle wheel.” and 
transmit a message describing the impact via a vehicle communications network; ([Par. 0019], “each of the respective wheel acceleration sensors 12a-d is in communication with the processor 16. The communication may be via a wireless communication or via a wireline communication. The process is in communication with the output device 18 for alerting the driver as to the impact to the vehicle wheel.” This is interpreted as when a level of impact to the wheel is detected, an wheel impact message is communicated to a processor which then transmits signal to an output device for alerting driver regarding to the event.)

	Kia teaches to communicate with a processor when the wheel impact is greater than a threshold as described above, but does not explicitly disclose an electronic controller for a component in the vehicle programmed to: based on receiving the message in the electronic controller, make an adjustment to monitoring the component; wherein the adjustment to monitoring the component by the controller further includes modifying operation of the component.

	However, Edren teaches an electronic controller for a component in the vehicle programmed to: 
based on receiving the message in the electronic controller, make an adjustment to monitoring the component; wherein the adjustment to monitoring the component by the controller further includes modifying operation of the component. ([Par. 0101 - 102], “the fault diagnosing module 212 can send a command to a control system (i.e., controller) to effectuate a change to the behavior and/or the state of the vehicle. As described above, a vehicle can include sensors monitoring vehicle components, for perceiving objects and obstacles in an environment, and for navigating the vehicle to a destination … based on determining a fault based on a longitudinal behavior that can be caused by friction associated with a brake, the fault diagnosing module 212 can send a command to the control system to adjust the friction on the other brakes to determine whether such an adjustment changes the behavior of the vehicle (e.g., corrects the longitudinal behavior). Or, based on determining a fault based on a lateral behavior that can be caused by a crosswind, the fault diagnosing module 212 can send a command to the control system to adjust the direction of travel of the vehicle to determine whether such an adjustment changes the behavior of the vehicle (e.g., corrects the lateral behavior.” This is interpreted as when a fault is detected at a component, the fault diagnosing module sends a command to the controller to adjust the component operating parameter to change the behavior of the vehicle in order to self-correct the fault.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kia to incorporate the teaching of Edren. The modification would have been obvious because by modifying operation of the component where the fault is originated, it allows the component to self-correct fault and avoiding unnecessary interruption during traveling. 
	
	The combination of Kia and Edren do not explicitly teach wherein the adjustment to monitoring the component by the controller includes at least one of: reducing a fault maturation time; resetting the fault maturation time; adjusting a monitoring parameter; or adjusting one or more of a rate of data monitoring and sampling;

	However, Kirkpatrick teaches wherein the adjustment to monitoring the component by the controller includes at least one of: 
reducing a fault maturation time; 
resetting the fault maturation time; 
adjusting a monitoring parameter; or 
adjusting one or more of a rate of data monitoring and sampling;
[Par. 0053], “the BPM 340 periodically samples the tire pressure and triggers a reset of the controller 201 upon detection of a tire burst event. Once reset the controller 201checks the interrupt register and handles the tire burst interrupt, preferably as its first priority. Typically this involves sending a tire burst transmission to the ECU 120 via transmitter 205, preferably immediately.”; [Par. 0057], “Upon detection of motion via the motion detector 207 (step 401), the controller 201initialises the BPM 340 (step 402). This involves setting the pressure reference value, the pressure change threshold value and a sampling time. Setting the sampling time may involve setting the counter 344 to count from (or up to) a given count value corresponding to the desired sampling period. Once the counter is started (step 403), the BPM controller 342 waits (step 404) until the counter 344indicates that it is time to check the pressure upon which the BPM controller 342 checks the output of the change detector 350 to determine if a tire burst event is detected (steps 405 and 406). Steps 405 and 406 typically involve activating the pressure sensing circuit 348 and change detector 350 to sample the output of the pressure sensor 208 and determine if it lies within the limits determined by the pressure change threshold. If at step 406 the BPM controller 342 determines that a tire burst event is detected, then it generates a tire burst interrupt (step 407) causing the controller 201 to be reset, otherwise the counter is reset (step 408) and steps 403 to 408 are repeated.” Where this is at least mapped to the feature “resetting the fault maturation time” or “adjusting one or more of a rate of data monitoring and sampling”.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Kia and Edren to incorporate the teaching of Kirkpatrick. The modification would have been obvious because by resetting the counter (sampling period) or the fault maturation time, it allows to prevent overlapping of detection of another event. (Kirkpatrick, [Par. 0053], “Once reset the controller 201checks the interrupt register and handles the tire burst interrupt, preferably as its first priority. Typically this involves sending a tire burst transmission to the ECU 120 via transmitter 205, preferably immediately”)
	
Regarding to claim 4, the combination of Kia, Edren and Kirkpatrick teaches the system of claim 1.
Edren further teaches wherein the adjustment to monitoring the component is based on at least one of identifying the wheel impacted, an impact severity level or a predicted cause. ([Par. 0042], “example, the fault determining module 210 can determine that a particular wheel of a vehicle is being subject to more torque than is expected per a model of the vehicle. That is, the fault determining module 210 can compare an amount of torque associated with a particular wheel (as determined based on sensor data) with an amount of torque that is expected to be associated with the particular wheel (according to a model of the vehicle), to determine that the particular wheel is experiencing a typical (and perhaps undesirable) amount of torque.”; [Par. 0102], “based on determining a fault based on a longitudinal behavior that can be caused by friction associated with a brake, the fault diagnosing module 212 can send a command to the control system to adjust the friction on the other brakes to determine whether such an adjustment changes the behavior of the vehicle (e.g., corrects the longitudinal behavior). Or, based on determining a fault based on a lateral behavior that can be caused by a crosswind, the fault diagnosing module 212 can send a command to the control system to adjust the direction of travel of the vehicle to determine whether such an adjustment changes the behavior of the vehicle (e.g., corrects the lateral behavior.” This is interpret as when a fault is detected at a component, the fault diagnosing module can determines a particular wheel causing the impact and  the fault diagnosing module could also send a command to the controller to adjust the component operating parameter to change the behavior of the vehicle in order to self-correct the fault. This is at least mapped to “identify the wheel impacted” or the “predicted cause”.)

Regarding to claim 5, the combination of the Kia and Edren teaches the system of claim 1.
Edren further teaches wherein the adjustment to monitoring the component is based on output from a deep neural network (DNN), the output generated from input data from a plurality of vehicles in which a vehicle health condition resulting from a wheel impact has been detected. ([Par. 0025], “The example 134 illustrates determining a fault based on a querying a component system associated with a component of a vehicle; the example 136 illustrates querying a database to determine whether data associated with a behavior (or other characteristic) of a vehicle corresponds to stored data indicative of the behavior (or other characteristic) of at least one other vehicle associated with a particular source of a fault.” [Par. 0030], “one or more faults and corresponding sensor data can be input into a machine learned model. Such a machine learned model can associate a most likely diagnosis based on the input. As a non-limiting example, a fault associated with drifting slightly (e.g., lateral error) and sensor data from tire pressure sensors, IMUs, GPS, camera, LIDAR, etc. can be input into an artificial neural network (ANN), the output of which can indicate that tires are bald. In some examples, the output can be associated with some confidence level. In at least one example, a machine learned model can be leveraged at block 102 and/or block 132 to diagnose a fault.” This is interpreted as a machine learning model is trained using input from database which can be associated past behavior of the own vehicle and/or with behavior of at least other vehicle with particular sources of fault. The output of the machine learning model would indicate the fault. Note that an abnormal tire pressure could cause wheel impact.)

Regarding to claim 16, Kia teaches A controller for a component of a vehicle, comprising a processor and a memory, the memory storing instructions executable by the processor the controller programmed ([Par. 0026], “The lookup table or similar may be stored in the processor memory or some other memory storage device”) to: 
receive a message from a computer in the vehicle describing a detected impact to a wheel of the vehicle; ([Par. 0026], “data obtained by the sensors are received by the processor and a routine is executed for determining whether the G-force exerted on any of the vehicle wheels exceed an impact threshold. The threshold may be setup in a lookup table previously constructed by test data.”)

Kia teaches to communicate with a processor when the wheel impact is greater than a threshold as described above, but does not explicitly disclose to adjust monitoring of the component based on receiving the message; wherein the adjustment to monitoring the component by the controller further includes modifying operation of the component

However, Edren teaches to adjust monitoring of the component based on receiving the message; wherein the adjustment to monitoring the component by the controller further includes modifying operation of the component ([Par. 0101 - 102], “the fault diagnosing module 212 can send a command to a control system (i.e., controller) to effectuate a change to the behavior and/or the state of the vehicle. As described above, a vehicle can include sensors monitoring vehicle components, for perceiving objects and obstacles in an environment, and for navigating the vehicle to a destination … based on determining a fault based on a longitudinal behavior that can be caused by friction associated with a brake, the fault diagnosing module 212 can send a command to the control system to adjust the friction on the other brakes to determine whether such an adjustment changes the behavior of the vehicle (e.g., corrects the longitudinal behavior). Or, based on determining a fault based on a lateral behavior that can be caused by a crosswind, the fault diagnosing module 212 can send a command to the control system to adjust the direction of travel of the vehicle to determine whether such an adjustment changes the behavior of the vehicle (e.g., corrects the lateral behavior.” This is interpreted as when a fault is detected at a component, the fault diagnosing module sends a command to the controller to adjust the component operating parameter to change the behavior of the vehicle in order to self-correct the fault.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kia to incorporate the teaching of Edren. The modification would have been obvious because by modifying operation of the component where the fault is originated, it allows the component to self-correct fault and avoiding unnecessary interruption during traveling. 
	
	The combination of Kia and Edren do not explicitly teach wherein the adjustment to monitoring the component by the controller includes at least one of: reducing a fault maturation time; resetting the fault maturation time; adjusting a monitoring parameter; or adjusting one or more of a rate of data monitoring and sampling;

	However, Kirkpatrick teaches wherein the adjustment to monitoring the component by the controller includes at least one of: 
reducing a fault maturation time; 
resetting the fault maturation time; 
adjusting a monitoring parameter; or 
adjusting one or more of a rate of data monitoring and sampling;
[Par. 0053], “the BPM 340 periodically samples the tire pressure and triggers a reset of the controller 201 upon detection of a tire burst event. Once reset the controller 201checks the interrupt register and handles the tire burst interrupt, preferably as its first priority. Typically this involves sending a tire burst transmission to the ECU 120 via transmitter 205, preferably immediately.”; [Par. 0057], “Upon detection of motion via the motion detector 207 (step 401), the controller 201initialises the BPM 340 (step 402). This involves setting the pressure reference value, the pressure change threshold value and a sampling time. Setting the sampling time may involve setting the counter 344 to count from (or up to) a given count value corresponding to the desired sampling period. Once the counter is started (step 403), the BPM controller 342 waits (step 404) until the counter 344indicates that it is time to check the pressure upon which the BPM controller 342 checks the output of the change detector 350 to determine if a tire burst event is detected (steps 405 and 406). Steps 405 and 406 typically involve activating the pressure sensing circuit 348 and change detector 350 to sample the output of the pressure sensor 208 and determine if it lies within the limits determined by the pressure change threshold. If at step 406 the BPM controller 342 determines that a tire burst event is detected, then it generates a tire burst interrupt (step 407) causing the controller 201 to be reset, otherwise the counter is reset (step 408) and steps 403 to 408 are repeated.” Where this is at least mapped to the feature “resetting the fault maturation time” or “adjusting one or more of a rate of data monitoring and sampling”.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Kia and Edren to incorporate the teaching of Kirkpatrick. The modification would have been obvious because by resetting the counter (sampling period) or the fault maturation time, it allows to prevent overlapping of detection of another event. (Kirkpatrick, [Par. 0053], “Once reset the controller 201checks the interrupt register and handles the tire burst interrupt, preferably as its first priority. Typically this involves sending a tire burst transmission to the ECU 120 via transmitter 205, preferably immediately”)
	
Claims 17 describes limitations of a device that are similar to the limitations of the system of claims 4. Therefore, claims 17 are rejected under 35 USC § 103 for the same reason as described in claims 4 above.

Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kia, Edren and Kirkpatrick in view of Fagergren et al. (Publication No. US 20220148342 A1; hereafter Fagergren). 

Regarding to claim 2, the combination of Kia, Edren and Kirkpatrick teach the system of claim 1.

The combination of Kia, Edren and Kirkpatrick teach to determine wheel impact exceeding an impact threshold as described in claim 1 above, but do not explicitly disclose determining that a plurality of wheel impacts detected at a respective plurality of timesteps exceed the impact severity threshold.

	However, Fagergren teaches determining that a plurality of wheel impacts detected at a respective plurality of timesteps exceed the impact severity threshold. ([Par. 0011], “The performance of the steering actuator may be monitored continuously/repeatedly, eg. by sampling output data over time, and because the compensation for the angular deviations is directly related to the roughness experienced by the wheels, a good predictability can be made when it comes to component wear and tear, and thus the period for maintenance/replacement of the component.”; [Par. 0013], “said stored component wear data includes one or more thresholds of a first parameter value, wherein said steering output data includes first parameter values which have been converted from second parameter values generated by the steering actuator and being indicative of an assisted steering as compensation for road disturbances, wherein said step of comparing the acquired steering output data with stored component wear data comprises comparing the first parameter values of the steering output data with said one or more thresholds, and wherein said step of determining comprises determining that maintenance/replacement of the component is due when one or more of the converted first parameter values exceeds said one or more thresholds.” This is interpreted that the data can be repeatedly collected over time and will be compare to one or more threshold value to determine the damage.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Kia, Edren and Kirkpatrick to incorporate the teaching of Fagergren. The modification would have been obvious because by determining the impact based on a plurality of data collected over time exceeding one or more threshold, it allows to accurately determine the damage. From that, an adjustment or maintenance would be performed to address the impact.

Regarding to claim 3, the combination of Kia, Edren, Kirkpatrick and Fagergren teach the system of claim 2.
Kia further teaches determining that a total wheel impact count (TC) exceeds a total wheel impact count (TC) severity level threshold. ([Par. 0037 – 0039], “a determination is made whether a respective tire lost a predetermined amount of pressure over a predetermined time. If the determination is made that a tire lost at least a predetermined amount of pressure over a predetermined time, then the routine proceeds to step 48where a notification is output to the driver to check the vehicle wheel for damage when possible, and the routine proceeds to step 49. If the determination is made, in step 47, that the tire did not lose a predetermined amount of pressure over the predetermined time, then the routine proceeds to step 49. [0038] In step 49, air pressure is monitored for a predetermined monitoring time period. [0039] In step 50, a determination is made whether the predetermined monitoring period has expired. If the predetermined period of time has expired, and no pressure changes have been detected, then the routine proceeds to step 41 where the system is reset and the vehicle sensing for wheel impacts restarts. In step 50, if the determination is made that the predetermined monitoring period is not expired, then the routine proceeds to step 51.” This is interpreted as the tire pressure lost is sampling over a predetermined of time. After the time period, if the total of pressure lost collected over the predetermined of time (total impact count) exceeds a predetermined amount of pressure (total impact count threshold), the wheel impact is determined.)

Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kia, Edren and Kirkpatrick in view of Thompson, Derek A. (Publication No. US 20200302708 A1; hereafter Thompson). 
Regarding to claim 7, the combination of Kia and Edren teaches the system of claim 1.
Kia teaches to send an alert to driver when a wheel impact is indicated ([Par. 0028], “In step 34, a driver is alerted by an output device alerting the driver to check for wheel damage. The notification to the driver may be a visual warning, an audible warning, or a haptic warning. The warning may be a generic warning or may use a specific warning that identifies a level of urgency for inspecting the wheel based on the assessed severity of impact to the vehicle wheel. For example, if the processor determines the G-force exceeds a maximum threshold, a warning may be output suggesting that the driver immediately pull over and inspect a respective vehicle wheel. If the G-force is between a minimum threshold for issuing an alert and the maximum threshold, then a less urgent warning may be output that recommends that a vehicle wheel be inspected in the near future or when the vehicle is parked. A return is made to step 31 to continue monitoring wheel impacts.”)  
Edren further teaches to monitor the component based on the adjustment to monitoring the component. ([Par. 0102 - 0103], “based on determining a fault based on a longitudinal behavior that can be caused by friction associated with a brake, the fault diagnosing module 212 can send a command to the control system to adjust the friction on the other brakes to determine whether such an adjustment changes the behavior of the vehicle (e.g., corrects the longitudinal behavior). Or, based on determining a fault based on a lateral behavior that can be caused by a crosswind, the fault diagnosing module 212 can send a command to the control system to adjust the direction of travel of the vehicle to determine whether such an adjustment changes the behavior of the vehicle (e.g., corrects the lateral behavior)… responsive to sending a command to a control system for adjusting at least one of the behavior and/or state of the vehicle, the control system (or another module associated with the computer system(s) 202) can send an indication as to whether the adjustment caused a change to the behavior of the vehicle to self-correct the fault.” This is interpreted as the controller sends a command to adjust operation of a component associated with the detected fault causing impact to the wheel and monitors whether the adjustment allowing the fault to be self-corrected.)

	The combination of Kia, Edren and Kirkpatrick do not explicitly disclose to perform an action upon determining based on the monitoring of the component after making adjustment to the component that a vehicle health condition is indicated. 
	
	However, Thompson teaches disclose to perform an action upon determining based on the monitoring of the component after making adjustment to the component that a vehicle health condition is indicated. (Abstract, “Disclosed is a vehicle accessory calibration and reset module that includes a sensor associated with a vehicle component, and configured to detect a malfunction of the vehicle component, and generate a signal to indicate the malfunction. The vehicle accessory calibration and reset module also includes a control unit configured to receive the signal indicative of the malfunction, automatically identify a diagnostic procedure for the vehicle component, initiate the diagnostic procedure, determine whether a calibration or reset is indicated as part of the diagnostic procedure, initiate an automatic calibration or reset of the vehicle component, initiate a test of the vehicle component, and recommend service options to a user if a result of the test indicates a continuing malfunction status of the vehicle component.” This is interpreted as the system attempts to make adjustment to operation of the abnormal component to allow self-correcting fault. The system continuously monitors the component after the adjustment is made. If the fault is persisted, a recommended service option is prompted to the user to advice a professionally repair to fix the fault.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Kia, Edren and Fagergren to incorporate the teaching of Thompson. The modification would have been obvious because by attempting to self-correcting fault or recommending service options after a fault is determined, it allows to address the fault and ensure safety for the driving operation. 

Claim 19 describes limitations of a device that are similar to the limitations of the system of claim 7. Therefore, claim 19 is rejected under 35 USC § 103 for the same reason as described in claim 7 above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kia, Edren, Kirkpatrick and Thompson in view of Greenfield et al. (Publication No. US 20190079513 A1; hereafter Greenfield). 
Regarding to claim 20, the combination of Kia, Edren, Kirkpatric and Thompson teach the controller of claim 19.
The combination of Kia, Edren, Kirkpatrick and Thompson teach to perform an action after determining that the fault is persisted even though an adjustment to operation of the component is made as described in claim 19 above, but does not explicitly disclose wherein the controller performs the action by modifying operation of the vehicle so that the vehicle continues its intended path or stops based on the vehicle health condition.
However, Greenfield teaches wherein the controller performs the action by modifying operation of the vehicle so that the vehicle continues its intended path or stops based on the vehicle health condition. ([Par. 0052], “enabling an autonomous vehicle, or another computing system, with multiple control lanes, the autonomous vehicle can effectively respond to a detected fault by adjusting a motion of the autonomous vehicle (e.g., implement an assisted safe-stop action, track a local safe-stop trajectory, etc.). This can allow an autonomous vehicle to complete a vehicle service if a detected fault is a non-critical fault, or to come to a safe-stop if the detected fault is a critical fault, thus affording safe and customizable performance options.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Kia, Edren, Kirkpatrick and Thompson to incorporate the teaching of Greenfield. The modification would have been obvious because by continuing driving operation or stopping the vehicle depending on the health condition, it allows to avoid driving interruption if the fault is noncritical and immediately stop the vehicle to ensure safety if the fault is critical. 

Claims 21 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kia in view of Edren in further view of Fagergren. 

Regarding to claim 21, Kia teaches A system, comprising: 
	a computer in a vehicle, programmed to: 
		determine that an impact to a wheel of a vehicle exceeds an impact severity threshold; ([Par. 0013 – 0015], “Accelerations sensed by the at least one wheel sensor 12 are transmitted to a processor 16where a determination is made whether the impact force is greater than a force threshold. The processor 16 may be a dedicated processor or may be a shared processor utilized by another subsystem. The vehicle 10 further includes an output device 18 in communication with the processor 16 for alerting the driver to a wheel impact condition. The vehicle may further include tire pressure monitoring sensors 20 disposed within each tire that is used in cooperation with the wheel acceleration sensors 12 for determining the impact. Data obtained from each tire pressure sensor is wirelessly communicated to the processor 16 where the data is cooperatively utilized with the wheel impact sensing data for determining a severity of the impact to the vehicle wheel.” and 
transmit a message describing the impact via a vehicle communications network; ([Par. 0019], “each of the respective wheel acceleration sensors 12a-d is in communication with the processor 16. The communication may be via a wireless communication or via a wireline communication. The process is in communication with the output device 18 for alerting the driver as to the impact to the vehicle wheel.” This is interpreted as when a level of impact to the wheel is detected, an wheel impact message is communicated to a processor which then transmits signal to an output device for alerting driver regarding to the event.)

	Kia teaches to communicate with a processor when the wheel impact is greater than a threshold as described above, but does not explicitly disclose an electronic controller for a component in the vehicle programmed to: based on receiving the message in the electronic controller, make an adjustment to monitoring the component including modifying operation of the component.

	However, Edren teaches an electronic controller for a component in the vehicle programmed to: 
based on receiving the message in the electronic controller, make an adjustment to monitoring the component including modifying operation of the component. ([Par. 0101 - 102], “the fault diagnosing module 212 can send a command to a control system (i.e., controller) to effectuate a change to the behavior and/or the state of the vehicle. As described above, a vehicle can include sensors monitoring vehicle components, for perceiving objects and obstacles in an environment, and for navigating the vehicle to a destination … based on determining a fault based on a longitudinal behavior that can be caused by friction associated with a brake, the fault diagnosing module 212 can send a command to the control system to adjust the friction on the other brakes to determine whether such an adjustment changes the behavior of the vehicle (e.g., corrects the longitudinal behavior). Or, based on determining a fault based on a lateral behavior that can be caused by a crosswind, the fault diagnosing module 212 can send a command to the control system to adjust the direction of travel of the vehicle to determine whether such an adjustment changes the behavior of the vehicle (e.g., corrects the lateral behavior.” This is interpreted as when a fault is detected at a component, the fault diagnosing module sends a command to the controller to adjust the component operating parameter to change the behavior of the vehicle in order to self-correct the fault.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kia to incorporate the teaching of Edren. The modification would have been obvious because by modifying operation of the component where the fault is originated, it allows the component to self-correct fault and avoiding unnecessary interruption during traveling. 

The combination of Kia and Edren teach to determine wheel impact exceeding an impact threshold as described above, but do not explicitly disclose determining that a plurality of wheel impacts detected at a respective plurality of timesteps exceed the impact severity threshold.

	However, Fagergren teaches determining that a plurality of wheel impacts detected at a respective plurality of timesteps exceed the impact severity threshold. ([Par. 0011], “The performance of the steering actuator may be monitored continuously/repeatedly, eg. by sampling output data over time, and because the compensation for the angular deviations is directly related to the roughness experienced by the wheels, a good predictability can be made when it comes to component wear and tear, and thus the period for maintenance/replacement of the component.”; [Par. 0013], “said stored component wear data includes one or more thresholds of a first parameter value, wherein said steering output data includes first parameter values which have been converted from second parameter values generated by the steering actuator and being indicative of an assisted steering as compensation for road disturbances, wherein said step of comparing the acquired steering output data with stored component wear data comprises comparing the first parameter values of the steering output data with said one or more thresholds, and wherein said step of determining comprises determining that maintenance/replacement of the component is due when one or more of the converted first parameter values exceeds said one or more thresholds.” This is interpreted that the data can be repeatedly collected over time and will be compare to one or more threshold value to determine the damage.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Kia and Edren to incorporate the teaching of Fagergren. The modification would have been obvious because by determining the impact based on a plurality of data collected over time exceeding one or more threshold, it allows to accurately determine the damage. From that, an adjustment or maintenance would be performed to address the impact.

Regarding to claim 22, the combination of Kia, Edren and Fagergren teach the system of claim 21.
Kia further teaches Kia further teaches determining that a total wheel impact count (TC) exceeds a total wheel impact count (TC) severity level threshold. ([Par. 0037 – 0039], “a determination is made whether a respective tire lost a predetermined amount of pressure over a predetermined time. If the determination is made that a tire lost at least a predetermined amount of pressure over a predetermined time, then the routine proceeds to step 48where a notification is output to the driver to check the vehicle wheel for damage when possible, and the routine proceeds to step 49. If the determination is made, in step 47, that the tire did not lose a predetermined amount of pressure over the predetermined time, then the routine proceeds to step 49. [0038] In step 49, air pressure is monitored for a predetermined monitoring time period. [0039] In step 50, a determination is made whether the predetermined monitoring period has expired. If the predetermined period of time has expired, and no pressure changes have been detected, then the routine proceeds to step 41 where the system is reset and the vehicle sensing for wheel impacts restarts. In step 50, if the determination is made that the predetermined monitoring period is not expired, then the routine proceeds to step 51.” This is interpreted as the tire pressure lost is sampling over a predetermined of time. After the time period, if the total of pressure lost collected over the predetermined of time (total impact count) exceeds a predetermined amount of pressure (total impact count threshold), the wheel impact is determined.)

Regarding to claim 23, the combination of Kia, Edren and Fagergren teach the system of claim 21.
Edren further teaches wherein the adjustment  to monitoring the component is based on at least one of identifying the wheel impacted, an impact severity level or a predicted cause. ([Par. 0042], “example, the fault determining module 210 can determine that a particular wheel of a vehicle is being subject to more torque than is expected per a model of the vehicle. That is, the fault determining module 210 can compare an amount of torque associated with a particular wheel (as determined based on sensor data) with an amount of torque that is expected to be associated with the particular wheel (according to a model of the vehicle), to determine that the particular wheel is experiencing a typical (and perhaps undesirable) amount of torque.”; [Par. 0102], “based on determining a fault based on a longitudinal behavior that can be caused by friction associated with a brake, the fault diagnosing module 212 can send a command to the control system to adjust the friction on the other brakes to determine whether such an adjustment changes the behavior of the vehicle (e.g., corrects the longitudinal behavior). Or, based on determining a fault based on a lateral behavior that can be caused by a crosswind, the fault diagnosing module 212 can send a command to the control system to adjust the direction of travel of the vehicle to determine whether such an adjustment changes the behavior of the vehicle (e.g., corrects the lateral behavior.” This is interpret as when a fault is detected at a component, the fault diagnosing module can determines a particular wheel causing the impact and  the fault diagnosing module could also send a command to the controller to adjust the component operating parameter to change the behavior of the vehicle in order to self-correct the fault. This is at least mapped to identify the wheel impacted or the predicted cause.)

Regarding to claim 24, the combination of Kia, Edren and Fagergren teach the system of claim 21.
Edren further teaches wherein the adjustment to monitoring the component is based on output from a deep neural network (DNN), the output generated from input data from a plurality of vehicles in which a vehicle health condition resulting from a wheel impact has been detected. ([Par. 0025], “The example 134 illustrates determining a fault based on a querying a component system associated with a component of a vehicle; the example 136 illustrates querying a database to determine whether data associated with a behavior (or other characteristic) of a vehicle corresponds to stored data indicative of the behavior (or other characteristic) of at least one other vehicle associated with a particular source of a fault.” [Par. 0030], “one or more faults and corresponding sensor data can be input into a machine learned model. Such a machine learned model can associate a most likely diagnosis based on the input. As a non-limiting example, a fault associated with drifting slightly (e.g., lateral error) and sensor data from tire pressure sensors, IMUs, GPS, camera, LIDAR, etc. can be input into an artificial neural network (ANN), the output of which can indicate that tires are bald. In some examples, the output can be associated with some confidence level. In at least one example, a machine learned model can be leveraged at block 102 and/or block 132 to diagnose a fault.” This is interpreted as a machine learning model is trained using input from database which can be associated past behavior of the own vehicle and/or with behavior of at least other vehicle with particular sources of fault. The output of the machine learning model would indicate the fault. Note that an abnormal tire pressure could cause wheel impact.)

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kia, Edren and Fagergren in view of Thompson.
Kia teaches to monitor wheel impact and send an alert to driver when a wheel impact is indicated ([Par. 0028], “In step 34, a driver is alerted by an output device alerting the driver to check for wheel damage. The notification to the driver may be a visual warning, an audible warning, or a haptic warning. The warning may be a generic warning or may use a specific warning that identifies a level of urgency for inspecting the wheel based on the assessed severity of impact to the vehicle wheel. For example, if the processor determines the G-force exceeds a maximum threshold, a warning may be output suggesting that the driver immediately pull over and inspect a respective vehicle wheel. If the G-force is between a minimum threshold for issuing an alert and the maximum threshold, then a less urgent warning may be output that recommends that a vehicle wheel be inspected in the near future or when the vehicle is parked. A return is made to step 31 to continue monitoring wheel impacts.”)  
Edren further teaches to monitor the component based on the adjustment to monitoring the component. ([Par. 0102 - 0103], “based on determining a fault based on a longitudinal behavior that can be caused by friction associated with a brake, the fault diagnosing module 212 can send a command to the control system to adjust the friction on the other brakes to determine whether such an adjustment changes the behavior of the vehicle (e.g., corrects the longitudinal behavior). Or, based on determining a fault based on a lateral behavior that can be caused by a crosswind, the fault diagnosing module 212 can send a command to the control system to adjust the direction of travel of the vehicle to determine whether such an adjustment changes the behavior of the vehicle (e.g., corrects the lateral behavior)… responsive to sending a command to a control system for adjusting at least one of the behavior and/or state of the vehicle, the control system (or another module associated with the computer system(s) 202) can send an indication as to whether the adjustment caused a change to the behavior of the vehicle to self-correct the fault.” This is interpreted as the controller sends a command to adjust operation of a component associated with the detected fault causing impact to the wheel and monitors whether the adjustment allowing the fault to be self-corrected.)

The combination of Kia, Edren and Fagergren do not explicitly disclose to perform an action upon determining based on the monitoring that a vehicle health condition is indicated. 

However, Thompson teaches disclose to perform an action upon determining based on the monitoring that a vehicle health condition is indicated. (Abstract, “Disclosed is a vehicle accessory calibration and reset module that includes a sensor associated with a vehicle component, and configured to detect a malfunction of the vehicle component, and generate a signal to indicate the malfunction. The vehicle accessory calibration and reset module also includes a control unit configured to receive the signal indicative of the malfunction, automatically identify a diagnostic procedure for the vehicle component, initiate the diagnostic procedure, determine whether a calibration or reset is indicated as part of the diagnostic procedure, initiate an automatic calibration or reset of the vehicle component, initiate a test of the vehicle component, and recommend service options to a user if a result of the test indicates a continuing malfunction status of the vehicle component.” This is interpreted as the system attempts to make adjustment to operation of the abnormal component to allow self-correcting fault. The system continuously monitors the component after the adjustment is made. If the fault is persisted, a recommended service option is prompted to the user to advice a professionally repair to fix the fault.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Kia, Edren and Fagergren to incorporate the teaching of Thompson. The modification would have been obvious because by attempting to self-correcting fault or recommending service options after a fault is determined, it allows to address the fault and ensure safety for the driving operation. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /STEVEN VU NGUYEN/ Examiner, Art Unit 3668                                                                                                                                                                                                       
	
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668